Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 04/18/2022.
With regards to claims 21-33, the 35 USC 112 rejections are withdrawn, in view of applicant’s arguments.
The following rejections are withdrawn in view of applicant’s amendments:
Claims 21-23, 25-27, 29-40 rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al (US Patent: 8682964, issued: Mar. 25, 2014, field: Mar. 14, 2011), in view of Rogoveanu (US Application: US 2014/0013203, published: Jan. 9, 2014, filed: Jun. 4, 2013, EEFD: Jul. 9, 2012) in view of Edmunds et al (US Patent: 7640505, issued: Dec. 29, 2009, filed: Apr. 22, 2005.

Allowable Subject Matter
Claims 24, 28, 33, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al (US Patent: 8682964, issued: Mar. 25, 2014, field: Mar. 14, 2011), in view of Rogoveanu (US Application: US 2014/0013203, published: Jan. 9, 2014, filed: Jun. 4, 2013, EEFD: Jul. 9, 2012) in view of Edmunds et al (US Patent: 7640505, issued: Dec. 29, 2009, filed: Apr. 22, 2005) and further in view of Cousins (US Application: US 2011/0153422, published: Jun. 23, 2011, filed: Apr. 8, 2010).


With regards to claim 21. Brundage teaches a method (Fig. 8: implemented using computer processor and memory) for configuring avoidance of flicker between versions of a page element of a content page upon loading of the content page, the method comprising: 

… to specify a first version of a page element of a content page to be presented in place of a second version of the page element when the content page is presented by an application (Fig 4 and 5, column 5, lines 15-33, 48-50 and 65-67: defined logic includes specifying a first version of content (ref 157) to display an empty frame in place of content that is still pending a load); … … upon loading of the content page by the application, not present the second version of the page element by the application prior to presentation of the first version of the page element by the application (Fig 4 and 5, column 5, lines 15-33, 48-50 and 65-67: defined logic specifies that upon loading the web page by/using a browser, the fully loaded version of content to go in 157 (such as 157d) is not displayed first, but instead a first version (i.e what is depicted in 157a) is displayed first).
… a first script for synchronous execution by the application upon loading of the content page and (ii) a second script for asynchronous execution by the application upon loading of the content page and for execution subsequent to execution of the first script, wherein the first script indicates to prevent the second version of the page element from presentation by the application, and the second script indicates to present the first version of the page element in place of the second version of the page element by the application (Fig 4 and 5, column 5, lines 15-33, 48-50 and 65-67: defined logic specifies that upon loading the web page in synchronous (ordered) fashion the fully loaded version of content to go in 157 (such as 157d which is interpreted as the claimed ‘second version of the page element’) is prevented from being initially displayed first, but instead a first version (i.e what is depicted in 157a as the claimed ‘first version of the page element’) is displayed first. The second version will update upon data being received (asynchronous), as opposed to waiting for second version data before loading other data in the web page (which would be synchronous)).

However although Brundage et al teaches a customized loading/presentation scheme (‘upon loading of the content page by the application, not present the second version of the page element by the application prior to presentation of the first version of the page element by the application’), Brundage et al does not expressly teach storing a user interface to a memory device, the user interface comprising functionality  for a user to specify a first version of a page element .. in place of a second version of the place element...; presenting the user interface on a display; …  receiving, by one or more hardware processors, via the user interface a request from the user to upon loading of the content page by the application [implement desired version of page element]  …; and in response to receiving the request, initiating, by the one or more hardware processors, deployment  of (i) a first script … (ii) a second script.  

Yet Rogoveanu … in response to receiving [a] request, initiating, by the one or more hardware processors, … (i) a first script for synchronous execution  … (paragraphs 0016 and 0017: in response to receiving a test request for a page, a first script instruction is generated/inserted into the page ) and (ii) a second script for asynchronous execution … by the application upon loading of the content page and for execution subsequent to execution of the first script (paragraphs 0017, 0025 and 0026: a script/monitoring script is an asynchronous script that monitors elements in the page (such as ‘the page element’ or other page elements) in non linear/asynchronous fashion until the desired page elements are loaded.  

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brundage et al’s ability to, in response to a request, implement/execute two scripts/sets-of-logic/instructions to present a first version of a page element first in synchronous fashion and presenting second version content asynchronously as data becomes available, such that the first and second scripts/instructions can be generated in response to the request as taught by Rogoveanu. The combination would have allowed Brundage et al and Rogoveanu to have “eliminated the blink effect associated with client-side website modification” (Rogoveanu, paragraph 0010).

Yet the combination does not expressly teach storing a user interface to a memory device, the user interface comprising functionality  for a user to specify a first version of a page element .. in place of a second version of the place element...; presenting the user interface on a display; …  receiving, by one or more hardware processors, via the user interface a request from the user to upon loading of the content page by the application [implement desired version of page element]  …; and in response to receiving the request, initiating, by the one or more hardware processors, deployment  of (i) a first script … (ii) a second script

Yet Edmunds teaches storing a user interface to a memory device, the user interface comprising functionality for a user to specify a first version of a page element ... in place of a second version of the place element...; presenting the user interface on a display; …  receiving, by one or more hardware processors, via the user interface a request from the user to upon loading of the content page by the application [implement desired version of page element]  …; and in response to receiving the request, initiating, by the one or more hardware processors, generation [of rendering instructions] … (Fig 3, column 4, lines 9-21, and lines 67-36: a user interacts with a browser interface to launch presentation toggling logic for a selected element/object’s (to toggle its parameters/attributes and whereas the selected element (tagged-element) is marked up as known in the art with html/hypertext markup tags (column 1, lines 12-15)). The visibility/presentation logic for the selected element/object includes toggling a display parameter/attribute tagged in a style sheet-script between a visible state to ‘hidden’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brundage and Rogoveanu’s method for launching a set of presentation view logic for a page element by presenting a first version of an element synchronously  and presenting a second version of the element asynchronously after presenting the presentation of the first version, such that the presentation view logic can be toggled/set for a user selected element, as taught by Edmunds. The combination would have allowed Edmunds to have allowed a user to selectively toggle between viewing an entire element and viewing the obscured view (Edmunds, column 2, lines 5-6).                                                         

However although the combination of Brundage, Rogoveanu and Edmunds teaches implementation and insertion of the first and second scripts (thus implicit deployment), the combination does not expressly teach the act of deployment such as discussed in a manner in the specification for deployment of the scripts via tags. 

Yet Cousins teaches deployment  of (i) a first script … (ii) a second script (paragraphs 0015,  0020-0022, 0026: page tags are inserted/deployed by the server or manually by the user to invoke first and second scripts).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brundage, Rogoveanu and Edmunds ability to implement and insert first and second scripts into the page such that they could have been deployed as page tags inserted into the page, as taught by Cousins. The combination would have allowed Brundage, Rogoveanu and Edmunds to have received content modifications for the web page that would specify how to modify the web page .. via page tag(s) (Cousins, paragraph 0006). 

With regards to claim 22.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches wherein the user interface comprises functionality for the user to adjust one or more parameters associated with the page element, as similarly explained in the rejection for claim 21, and is rejected under similar rationale.  

With regards to claim 23.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches wherein said presenting the user interface comprises presenting the user interface using a browser, as similarly explained in the rejection for claim 21, and is rejected under similar rationale.    

 With regards to claim 25.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches wherein the first version of the page element is the same as the second version of the page element, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.  

With regards to claim 26.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches further comprising associating, by the one or more hardware processors, the page element with a tag comprising script instructions (Rogoveanu, paragraph 0017: a page element can be associated with a javascript snippet/instructions).  

With regards to claim 27.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches wherein the user interface comprises functionality for the user to select one of a plurality of tags, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.  
 
With regards to claim 29.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches wherein the application is a browser, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.  

With regards to claim 30.   The method of claim 21, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches further comprising: storing another user interface different from the user interface, the another user interface comprising functionality for the user to select the first version of the page element from the content page; presenting the another user interface on the display; and receiving, by one or more hardware processors, via the another user interface a selection from the user of the first version of the page element, as similarly explained in the rejection of claim 21 (Edmunds was explained to teach a first user interface that allows a user to select any element on a page (such as first version of page element) to be visible and then reference the interface to toggle the first version to be hidden)), and is rejected under similar rationale.  

With regards to claim 31, teaches the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches a system for configuring avoidance of flicker between versions of a page element of a content page upon loading of the content page, the system comprising: a memory device configured to store a user interface, the user interface comprising functionality for a user to specify a first version of a page element of a content page to be presented in place of a second version of the page element when the content page is presented by an application; and -3-Application No.: 17/078501 Filing Date: October 23, 2020 one or more hardware processors in communication with the memory device, the hardware processors being configured to: present the user interface on a display, receive via the user interface a request from the user to, upon loading of the content page by the application, not present the second version of the page element by the application prior to presentation of the first version of the page element by the application; and responsive to receiving the request, initiate deployment of (i) a first script for synchronous execution by the application upon loading of the content page and (ii) a second script for asynchronous execution by the application upon loading of the content page and for execution subsequent to execution of the first script, wherein the first script indicates to prevent  the second version of the page element from presentation by the application, and the second script indicates to present the first version of the page element in place of the second version of the page element by the application, as similarly explained in the rejection of 21, and is rejected under similar rationale.  

With regards to claim 32.   The system of claim 31, the combination of Brundage, Rogoveanu, Edmunds and Cousins teaches wherein the one or more hardware processors is configured to present the user interface with a browser, as similarly explained in the rejection of 23, and is rejected under similar rationale.  

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al (US Patent: 8682964, issued: Mar. 25, 2014, field: Mar. 14, 2011), in view of Rogoveanu (US Application: US 2014/0013203, published: Jan. 9, 2014, filed: Jun. 4, 2013, EEFD: Jul. 9, 2012) and further in view of Edmunds et al (US Patent: 7640505, issued: Dec. 29, 2009, filed: Apr. 22, 2005).

With regards to claim 34.  Brundage teaches, a non-transitory physical computer storage comprising computer- executable instructions stored thereon that, when executed by one or more processors, are configured to implement a process comprising: generating and outputting a user interface for presentation on a display, the user interface being configured to permit a user to specify a first version of a page element of a content page to be presented in place of a second version of the page element so that the second version of the page element does not present to a viewer before presentation of the first version of the page element when the content page is presented by an application; receiving via the user interface a request from the user to, upon loading of the content page by the application, not present the second version of the page element by the application prior to presentation of the first version of the page element by the application; and in response to receiving the request, initiating generation of one or more scripts for execution by the application upon loading of the content page to prevent presentation of  the second version of the page element  to the viewer and cause  presentation of the first version of the page element when the content page is presented by the application, as similarly explained in the rejection of 21, and is rejected under similar rationale.  

However although Brundage et al teaches (“upon loading of the content page by the application, not present the second version of the page element by the application prior to presentation of the first version of the page element by the application; and in response to receiving the request“), ‘Brundage does not expressly teach generating and outputting a user interface for presentation on a display, the user interface being configured to permit a user to specify a first version of a page element .. in place of a second version of the place element...; … receiving via the user interface a request from the user to upon loading of the content page by the application [implement desired version of page element]  …; and in response to receiving the request, initiating, generation of … one or more scripts …

Yet Rogoveanu teaches and in response to receiving the request, initiating, generation of … one or more scripts …(paragraphs 0016, 0017, 0025 and 0026: in response to receiving a test request for a page, a first script instruction is generated/inserted into the page. Also a script/monitoring script can be an asynchronous script that monitors elements in the page (such as ‘the page element’ or other page elements) in non linear/asynchronous fashion until the desired page elements are loaded).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brundage et al’s ability to, in response to a request, implement/execute two scripts/sets-of-logic/instructions to present a first version of a page element first in synchronous fashion and presenting second version content asynchronously as data becomes available, such that the first and second scripts/instructions can be generated in response to the request as taught by Rogoveanu. The combination would have allowed Brundage et al and Rogoveanu to have “eliminated the blink effect associated with client-side website modification” (Rogoveanu, paragraph 0010).
However the combination does not expressly teach generating and outputting a user interface for presentation on a display, the user interface being configured to permit a user to specify a first version of a page element .. in place of a second version of the place element...; … receiving via the user interface a request from the user to upon loading of the content page by the application [implement desired version of page element]  …

Yet Edmunds teaches generating and outputting a user interface for presentation on a display, the user interface being configured to permit a user to specify a first version of a page element .. in place of a second version of the place element...; … receiving via the user interface a request from the user to upon loading of the content page by the application [implement desired version of page element]  … (Fig 3, column 4, lines 9-21, and lines 67-36: a user interacts with a browser interface to launch presentation toggling logic for a selected element/object’s (to toggle its parameters/attributes and whereas the selected element (tagged-element) is marked up as known in the art with html/hypertext markup tags (column 1, lines 12-15)). The visibility/presentation logic for the selected element/object includes toggling a display parameter/attribute tagged in a style sheet-script between a visible state to ‘hidden’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Brundage and Rogoveanu’s method for launching a set of presentation view logic for a page element by presenting a first version of an element synchronously  and presenting a second version of the element asynchronously after presenting the presentation of the first version, such that the presentation view logic can be toggled/set for a user selected element, as taught by Edmunds. The combination would have allowed Edmunds to have allowed a user to selectively toggle between viewing an entire element and viewing the obscured view (Edmunds, column 2, lines 5-6).

With regards to claim 35.   The non-transitory physical computer storage of claim 34, the combination of Brundage, Rogoveanu and Edmunds teaches wherein the user interface comprises functionality for the user to adjust one or more parameters associated with the page element, as similarly explained in the rejection of 34, and is rejected under similar rationale.    

With regards to claim 36.   The non-transitory physical computer storage of claim 34, the combination of Brundage, Rogoveanu and Edmunds teaches wherein the user interface is output for presentation using a browser, as similarly explained in the rejection of 34, and is rejected under similar rationale.    

With regards to claim 37.   The non-transitory physical computer storage of claim 34, the combination of Brundage, Rogoveanu and Edmunds teaches wherein the application is a browser, as similarly explained in the rejection of 34, and is rejected under similar rationale.    

With regards to claim 38.   The non-transitory physical computer storage of claim 34, the combination of Brundage, Rogoveanu and Edmunds teaches wherein the process comprises associating the page element with a tag comprising script instructions (Rogoveanu, paragraph 0017: a page element can be associated with a javascript snippet/instructions).    

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
With regards to claims 21 and 31, the applicant argues the newly amended claim language with respect to deployment is not taught by the cited prior art. The examiner points out that the insertion of scripts could be a type of deployment, but an additional new reference (Cousins) was brought in to be combined with Brundage, Rogoveanu and Edmunds to teach the limitation at issue in the interest of clarity.
With regards to claim 21 and 31, the applicant also argues that the prior cited art does not teach preventing the second version of the page element from presentation by the application. The examiner respectfully points out that as discussed in the prior interview, the type of prevention that would help in view of the cited prior art is for the entire duration of time the page is displayed as opposed to just initial loading of the page. However the applicant’s amendment does not specify the type/duration of the prevention, and the scope thus still includes prevention/hiding of the second version of the page element for a specific moment in time (such as prevention during initial load) which is taught by at least Brundage. The examiner suggests the applicant consider clarifying the duration of the prevention for the entire time the page is displayed, or consider clarifying that the act of prevention/hiding is maintained while the page is displayed, in the interest of expediting the prosecution. 
The applicant argues with respect to claim 34, that it is allowable for reasons presented by the applicant in claims 21 and/or 31 with regards to ‘prevent presentation’. However this argument is not persuasive since as explained immediately above, the applicant’s amendment does not specify the type/duration of the prevention, and the scope thus still includes prevention/hiding of the second version of the page element for a specific moment in time (such as prevention during initial load). The examiner suggests the applicant consider clarifying the duration of the prevention for the entire time the page is displayed, or consider clarifying that the act of prevention/hiding is maintained while the page is displayed, in the interest of expediting the prosecution. 
The applicant argues that claims 22-27, 29 30, 32-33, 35-38 and 40 are allowable, for reasons presented for their corresponding independent claims. However this argument is not persuasive since their corresponding independent claims have been shown/explained to be rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178